 In the Matter of THOMASPAPER STOCKCOMPANYandWAREHOUSEAND DISTRIBUTION WORKERS UNION,I.L.W. U.,LOCAL 2-8,C.I.O.Case No. R-4081.Decided August 19, 1942Jurisdiction:scrap paper sorting and shipping industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition ; election necessary.Unit Appropriate for Collective Bargaining:all production employees, includingelevator operators, but excluding maintenance, supervisory, clerical and officeemployees, truck drivers, and truck helpers.Mr. Hymen S. Gratch,of Chicago, Ill., for the Company.Mr. San Lissitz,of Chicago, Ill., for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDDIRECTIONOFELECTIONSTATEMENT OFTHECASEUpon petition duly filed by Warehouse and Distribution WorkersUnion, I. L. W. U., Local 2-8, C. I. 0., herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Thomas Paper Stock Company, Chi-cago, Illinois, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Russell Packard, Trial Examiner. Said hearing was held atChicago, Illinois, on July 29, 1942.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial"error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThomas Paper Stock Company, an Illinois corporation with itsplace-of business at Chicago, Illinois, is engaged in the business of43 N. L. R. B., No. 62.377 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDsorting, grading, and shipping scrap paper.During the year 19411theCompany purchased approximately $375,000 worth of scrappaper.During the same period, the Company's gross sales were ap-proximately $500,000, about 30 percent of which represented productsshipped outside the State of Illinois.The Company concedes thatit is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVED'Warehouse and Distribution Workers Union, I. L. W. U., Local2-8, is a labor organization affiliated with the, Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 11, 1942, the Union, requested the Company to recognizeand confer with it for the purpose of collective bargaining.TheCompany has failed to recognize or bargain with the Union.A statement of the Regional Director, introduced-in evidence at thehearing, shows that the Union represents a substantial number of,employes in the unit hereinafter found appropriate.,,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.I. THE APPROPRIATE UNIT'The Company and the Union agreed that the unit should consistof all the Company's production employees, excluding maintenance,supervisory, clerical -and office employees, and truck drivers. ' How-ever, the Company desires also to exclude elevator operators andtruck helpers.The Company employs four elevator operators who assist the truckhelpers in unloading trucks, put material on elevators, take it tothe third floor of the plant, and there unload A.Approximately 90percent of their time is so spent.During the remainder of the time,they may be assigned to act as truck helpers or to perform variousduties throughout the plant.Although the record does not contain adescription of the duties performed by other employees in the plant,itwould appear from the nature of the Company's business that the'The Regional Director reported that the Union submitted 55 application cards, 54bearing apparently genuine, original signatures,and 47 bearing names of persons listedon the Company's pay roll of July 6, 1942, which contains the names of 61' persons inthe unit alleged by the-Union to be appropriateHe also -iepoited that there were 449employees in the unit alleged by the Company to be appropriate and that 37 of the Union'scards bear names of personswithin such unit. THOMAS PAPER STOCK COMPANY379work of the- elevator operators, is sufficiently related to that of otheremployees to snake their inclusion within the unit advisable.Weshall include the elevator operators within the unit.There are six or seven truck helpers employed by the Companywhose duty it is to-ride on the trucks with the truck drivers and loadand unload materials:During about 20 percent of their, time,, truckhelpers perform other tasks in the plant, occasionally assisting eleva-tor operators.Since the major portion of their work is related tothat of truck drivers, whom the parties have agreed to exclude, weshall exclude the truck helpers from the unit.We find that all production employees of the Company, includingelevator operators, but excluding maintenance, supervisory, ,clericaland office employees, truck drivers, and truck helpers, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be- resolved by an election by secret ballot.TheUnion, desires that the pay °roll of July 2, 1942, be used to -determineeligibility to vote because of an unspecified number of lay-offs whichoccurred about July 5.The Company requests that a pay-roll,date6 weeks prior to the date of the election be used to determine eligi-bility.It appears that the business of the Company is now slackand that it will continue to decline to some extent.We find no reasonfor departing from-. our usual practice and shall direct that the,employees of the Company eligible to vote in the election shall bethose in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.The Union requested that it be designated on the ballot as"C. I. O. Warehouse and Distribution Workers Union."We shalldirect that it be so designated.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board'by Section 9 (c) of the National Labor'Rela-tions Act, and pursuant to Article III, Section 8, of National.LaborRelations Board Rules and Regulations-Series 2, as amended, itis hereby-DIRECTED that, as, part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Thomas PaperStock Company, Chicago, Illinois, an election by secret ballot shallbe conducted as early as possible but not later than thirty '(30) days 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section' 9, of said Rules and Regulations, among theemployees- in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by'C..I. 0.Warehouse and Distribution Workers Union,for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the -consideration of the aboveDecision and Direction of Election.